         Case 1:19-cv-01528-LGF Document 12 Filed 03/08/21 Page 1 of 13




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________

JENNIFER K.,
                                                                                DECISION
                                        Plaintiff,                                and
                        v.                                                       ORDER

ANDREW M. SAUL, 1 Commissioner of                                             19-CV-1528F
 Social Security,                                                               (consent)

                           Defendant.
______________________________________

APPEARANCES:                    LAW OFFICES OF KENNETH R. HILLER, PLLC
                                Attorneys for Plaintiff
                                KENNETH R. HILLER, and
                                JUSTIN DAVID JONES, of Counsel
                                6000 North Bailey Avenue, Suite 1A
                                Amherst, New York 14226

                                JAMES P. KENNEDY, JR.
                                UNITED STATES ATTORNEY
                                Attorney for Defendant
                                Federal Centre
                                138 Delaware Avenue
                                Buffalo, New York 14202
                                              and
                                DENNIS J. CANNING
                                Special Assistant United States Attorney, of Counsel
                                Social Security Administration
                                Office of General Counsel
                                601 East 12th Street, Room 965
                                Kansas City, Missouri 64106

                                           JURISDICTION

        On October 14, 2020, the parties to this action, consented pursuant to 28 U.S.C.

§ 636(c) to proceed before the undersigned. (Dkt. 11). The matter is presently before



1Andrew M. Saul became the Commissioner of the Social Security Administration on June 17, 2019, and,
pursuant to Fed.R.Civ.P. 25(d), is substituted as Defendant in this case. No further action is required to
continue this suit by reason of sentence one of 42 U.S.C. § 405(g).
         Case 1:19-cv-01528-LGF Document 12 Filed 03/08/21 Page 2 of 13




the court on motions for judgment on the pleadings filed by Plaintiff on March 30, 2020

(Dkt. 8), and by Defendant on May 19, 2020 (Dkt. 9).


                                        BACKGROUND

       Plaintiff Jennifer K. (“Plaintiff”), brings this action under Title II of the Social

Security Act (“the Act”), 42 U.S.C. §§ 405(g) and 1383(c)(3), seeking judicial review of

the Commissioner of Social Security’s final decision denying Plaintiff’s applications filed

with the Social Security Administration (“SSA”), on February 21, 2014, for Social

Security Disability Insurance (“SSDI”) under Title II of the Act, and for Supplemental

Security Income (“SSI”) under Title XVI of the Act (“disability benefits”). Plaintiff alleges

she became disabled on March 28, 2013, based on a right shoulder injury for which

surgery was not an option because of her age, headaches from shoulder pain, and back

pain from the shoulder. AR 2 at 23, 257, 264, 295, 299. Plaintiff’s applications initially

were denied on April 22, 2014, AR at 89-96, 97-104, 131-35, and at Plaintiff’s timely

request, AR at 136-38, on May 12, 2016, a hearing was held via video conference in

Kansas City, Missouri before administrative law judge (“ALJ”) George M. Bock (“ALJ

Bock”). AR at 70-88 (“first administrative hearing”). Appearing and testifying at the

administrative hearing were Plaintiff, represented by William C. Bernhardi, Esq., and

vocational expert (“VE”) Stella Doering (“VE Doering”).

       On June 2, 2016, ALJ denied the claims, AR at 109-26 (“ALJ Bock’s Decision”),

which Plaintiff timely appealed to the Appeals Council. AR at 189-90. On September




2References to “AR” are to the CM/ECF-generated page number of the Administrative Record
electronically filed by Defendant on January 29, 2020 (Dkt. 5).

                                                2
        Case 1:19-cv-01528-LGF Document 12 Filed 03/08/21 Page 3 of 13




21, 2017, the Appeals Council granted Plaintiff’s request for review and remanded the

matter for another administrative hearing. AR at 127-31, 190.

       Accordingly, on June 21, 2018, another administrative hearing was held in

Buffalo, New York before ALJ Paul Georger (“the ALJ”). AR at 45-74 (“ALJ’s Decision”).

Appearing and testifying at the hearing were Plaintiff, represented by Mr. Bernhardi, and

VE Jay Steinbrenner (“VE Steinbrenner”). On October 3, 2018, the ALJ issued a

decision finding Plaintiff is not disabled and denying Plaintiff’s disability benefits claims.

AR at 20-39. On December 3, 2018, Plaintiff requested review of the ALJ’s Decision by

the Appeals Council, AR at 256, which denied the request on September 13, 2019, AR

at 1-6, rendering the ALJ’s Decision the Commissioner’s final decision. On November

12, 2019, Plaintiff commenced the instant action seeking review of ALJ’s Decision.

       On March 30, 2020, Plaintiff moved for judgment on the pleadings (Dkt. 8)

(“Plaintiff’s Motion”), attaching the Memorandum of Law in Support of Plaintiff’s Motion

for Judgment on the Pleadings (Dkt. 8-1) (“Plaintiff’s Memorandum”). On May 19, 2020,

Defendant moved for judgment on the pleadings (Dkt. 9) (“Defendant’s Motion”),

attaching Defendant’s Brief in Support of Defendant’s Motion for Judgment on the

Pleadings and in Response to Plaintiff’s Brief Pursuant to Local Civil Rule 5.5 (Dkt. 9-1)

(“Defendant’s Memorandum”). Filed on June 6, 2020, was Plaintiff’s Rely Brief to

Defendant’s Motion for Judgment on the Pleadings (Dkt. 10) (“Plaintiff’s Reply”). Oral

argument was deemed unnecessary.

       Based on the following, Plaintiff’s Motion is DENIED; Defendant’s Motion is

GRANTED.




                                               3
          Case 1:19-cv-01528-LGF Document 12 Filed 03/08/21 Page 4 of 13




                                                  FACTS 3

        Plaintiff Jennifer K. (“Plaintiff”), born April 12, 1978, was 35 years old as of her

alleged disability date (“DOD”) of March 23, 2013, AR at 23, 257, 264, and 40 years old

as of October 3, 2018, the date of the ALJ’s Decision. AR at 33. Upon applying for

disability benefits, Plaintiff was not married and lived alone in an apartment. AR at 309.

Plaintiff graduated high school where she attended regular classes, but has not

received any specialized or vocational training. AR at 310. Plaintiff can drive and has a

driver’s license. AR at 312-13. Plaintiff’s work experience includes as a cashier in a

grocery store and donut shop where she was also a “donut finisher.” AR at 300.

        In forms completed in support of her disability benefits applications, Plaintiff

reported her daily activities include taking care of her daughter and taking her daughter

to school, cooking and preparing meals daily, light housecleaning, doing dishes, and

grocery shopping. AR at 305-19. Plaintiff’s mother watches Plaintiff’s daughter when

Plaintiff is not feeling well. Id. Plaintiff could perform most personal care tasks with the

exception of pulling a shirt over her head, raising her arms to put her hair into a ponytail,

and applying underarm deodorant. AR at 310-11. Plaintiff’s hobbies and interests

included watching television, talking on the telephone and visiting with friends, sports,

and riding a bike which Plaintiff did every day until she injured her shoulder and was

then no longer able to participate in sports or ride a bike. AR at 313-14.

        It is undisputed that Plaintiff suffers from advanced osteoarthritis of her right

shoulder, attributed to a blood infection as a child that “settled” in her shoulder requiring

surgical open irrigation and debridement as a high school freshman. AR at 430, 531.


3In the interest of judicial economy, recitation of the Facts is limited to only those necessary for
determining the pending motions for judgment on the pleadings.

                                                       4
        Case 1:19-cv-01528-LGF Document 12 Filed 03/08/21 Page 5 of 13




On April 8, 2013, Plaintiff went to the emergency department at Mercy Hospital, Buffalo,

New York, complaining of right shoulder pain with tenderness, and limited range of

motion (“ROM”) for the past week which Plaintiff attributed to an injury sustained when

her right arm was twisted behind her while being handcuffed by the police in connection

with an arrest. AR at 409, 423.

      On September 24, 2014, Plaintiff established primary care at Lakeshore Family

Medicine Assoc., PC (“Lakeshore”), in Hamburg, New York, where Plaintiff’s primary

care physician was Mary Rykert-Wolf, M.D. (“Dr. Rykert-Wolf”), and Plaintiff also saw

Tariq A. Sheikh, M.D., PA-C Ashley Skipper, and PA-C Elizabeth Brownell. AR at 441-

76, 488-502, 507-28, 548-64. Dr. Rykert-Wolf referred Plaintiff for pain management to

New York Spine and Wellness Center in Depew, New York, where Plaintiff saw

Elizabeth Hanretty, P.A. AR at 477-87. Plaintiff also received treatment for her

shoulder impairment from orthopedist David M. Fisher, M.D. (“Dr. Fisher”), AR at 427-

31, and from orthopedist Philp Stegemann, M.D. (“Dr. Stegemann”), AR at 503-04, 526-

27, 544-47, and on June 11, 2018, underwent an evaluation for physical therapy by

occupational therapist Joseph Higgins, at Work Capacity Center of Western New York.

AR at 574-88.

      In connection with her disability benefits applications, on April 14, 2015, Plaintiff

underwent a consultative physical examination by Samuel Balderman, M.D. (“Dr.

Balderman”), AR at 432-36, and on November 18, 2017, by Nikita Dave, M.D. (“Dr.

Dave”). AR at 531-42.




                                             5
        Case 1:19-cv-01528-LGF Document 12 Filed 03/08/21 Page 6 of 13




                                      DISCUSSION

1.     Standard and Scope of Judicial Review

       A claimant is “disabled” within the meaning of the Act and entitled to disability

benefits when she is unable “to engage in any substantial gainful activity by reason of

any medically determinable physical or mental impairment which . . . has lasted or can

be expected to last for a continuous period of not less than 12 months.” 42 U.S.C. §§

416(i)(1); 1382c(a)(3)(A). A district court may set aside the Commissioner’s

determination that a claimant is not disabled if the factual findings are not supported by

substantial evidence, or if the decision is based on legal error. 42 U.S.C. §§ 405(g),

1383(c)(3); Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003). In

reviewing a final decision of the SSA, a district court “is limited to determining whether

the SSA’s conclusions were supported by substantial evidence in the record and were

based on a correct legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir.

2012) (internal quotation marks and citation omitted). “Substantial evidence is more

than a mere scintilla. It means such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Id. It is not, however, the district court’s

function to make a de novo determination as to whether the claimant is disabled; rather,

“the reviewing court is required to examine the entire record, including contradictory

evidence and evidence from which conflicting inferences can be drawn” to determine

whether the SSA’s findings are supported by substantial evidence. Id. “Congress has




                                             6
         Case 1:19-cv-01528-LGF Document 12 Filed 03/08/21 Page 7 of 13




instructed . . . that the factual findings of the Secretary, 4 if supported by substantial

evidence, shall be conclusive.” Rutherford v. Schweiker, 685 F.2d60, 62 (2d Cir. 1982).

In short, the issue is not whether substantial evidence supports the claimant’s argument,

but “whether substantial evidence supports the ALJ’s decision.” Bonet ex rel. T.B. v.

Colvin, 523 Fed.Appx. 58, 59 (2d Cir. 2013) (italics in original).               “Under this ‘very

deferential standard of review,’ ‘once an ALJ finds facts, we can reject those facts only if

a reasonable factfinder would have to conclude otherwise.’” Id., 523 Fed.Appx. at 58-59

(quoting Brault v. Social Sec. Admin., Comm’r, 683 F.3d 443, 448 (2d Cir. 2012) (italics

in original).

2.     Disability Determination

       The definition of “disabled” is the same for purposes of receiving SSDI and SSI

benefits. Compare 42 U.S.C. § 423(d) with 42 U.S.C. § 1382c(a). The applicable

regulations set forth a five-step analysis the Commissioner must follow in determining

eligibility for disability benefits. 20 C.F.R. §§ 404.1520 and 416.920. See Bapp v.

Bowen, 802 F.2d 601, 604 (2d Cir. 1986); Berry v. Schweiker, 675 F.2d 464 (2d Cir.

1982). The first step is to determine whether the applicant is engaged in substantial

gainful activity during the period for which the benefits are claimed. 20 C.F.R. §§

404.1520(b) and 416.920(b). The second step is whether the applicant has a severe

impairment which significantly limits the physical or mental ability to do basic work

activities, as defined in the relevant regulations. 20 C.F.R. §§ 404.1520(c) and

416.920(c). Third, if there is an impairment and the impairment, or its equivalent, is



4 Pursuant to the Social Security Independence and Program Improvements Act of 1994, the function of
the Secretary of Health and Human Services in Social Security cases was transferred to the
Commissioner of Social Security, effective March 31, 1995.

                                                  7
        Case 1:19-cv-01528-LGF Document 12 Filed 03/08/21 Page 8 of 13




listed in 20 C.F.R. Part 404, Subpart P, Appendix 1 of the regulations (“Appendix 1” or

“the Listings”), and meets the duration requirement of at least 12 continuous months,

there is a presumption of inability to perform substantial gainful activity, and the claimant

is deemed disabled, regardless of age, education, or work experience. 42 U.S.C. §§

423(d)(1)(A) and 1382a(c)(3)(A); 20 C.F.R. §§ 404.1520(d) and 416.920(d). As a fourth

step, however, if the impairment or its equivalent is not listed in Appendix 1, the

Commissioner must then consider the applicant’s “residual functional capacity” or “RFC”

which is the ability to perform physical or mental work activities on a sustained basis,

notwithstanding the limitations posed by the applicant’s collective impairments, see 20

C.F.R. §§ 404.1520(e)-(f), and 416.920(e)-(f), and the demands of any past relevant

work (“PRW”). 20 C.F.R. §§ 404.1520(e) and 416.920(e). If the applicant remains

capable of performing PRW, disability benefits will be denied, id., but if the applicant is

unable to perform PRW relevant work, the Commissioner, at the fifth step, must

consider whether, given the applicant’s age, education, and past work experience, the

applicant “retains a residual functional capacity to perform alternative substantial gainful

work which exists in the national economy.” Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir.

1999) (quotation marks and citation omitted); 20 C.F.R. §§ 404.1560(c) and 416.960(c).

The burden of proof is on the applicant for the first four steps, with the Commissioner

bearing the burden of proof on the final step. 20 C.F.R. §§ 404.1520(a)(4) and

416.920(a)(4); Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008). All five steps need

not be addressed because if the claimant fails to meet the criteria at either of the first

two steps, the inquiry ceases and the claimant is not eligible for disability benefits, but if




                                              8
         Case 1:19-cv-01528-LGF Document 12 Filed 03/08/21 Page 9 of 13




the claimant meets the criteria for the third or fourth step, the inquiry ceases with the

claimant eligible for disability benefits. 20 C.F.R. §§ 404.1520 and 416.920.

        In the instant case, the ALJ found Plaintiff met the insured status requirement for

SSDI through June 30, 2015, AR at 25, has not engaged in substantial gainful activity

since March 28, 2013, her alleged disability onset date, id., and suffers from the severe

impairment of osteoarthritis of the right shoulder and right shoulder contracture, id., but

that Plaintiff’s asserted thoracic strain and vitamin D deficiency have no more than a

minimal effect on Plaintiff’s ability to meet the basic demands of work activity and are

thus, by definition, non-severe, id. at 26, and that Plaintiff does not have an impairment

or combination of impairments meeting or medically equal to the severity of any listed

impairment in 20 C.F.R. Part 404, Subpart P, Appendix 1. Id. Despite her impairment,

the ALJ found Plaintiff retains the RFC to perform sedentary work as defined in 20

C.F.R. §§ 404.1567(a) and 416.967(a), with additional limitations of standing up to four

hours, and walking up to four hours in an eight-hour workday, no limitation in her ability

to sit, cannot reach in any direction with her right arm, cannot climb ladders, ropes, or

scaffolds, cannot balance or crawl, must avoid unprotected heights and moving

mechanical parts, but can occasionally operate a motor vehicle. AR at 26-32. The ALJ

also found Plaintiff has no past relevant work (“PRW”), 5 id. at 32, yet Plaintiff, based on

her age, high school education, ability to communicate in English, and RFC, the VE’s

testimony at the administrative hearing, and in accordance with the Medical-Vocational

Guidelines, 20 C.F.R. Part 404, Subpart P, Appendix 2 (“the Grids”), could perform

other work existing in significant numbers in the national economy including as an


5The ALJ considered Plaintiff’s earnings at her previous jobs as a cashier, waitress and donut finisher
never met the Act’s threshold level for substantial gainful employment. AR at 32.

                                                    9
        Case 1:19-cv-01528-LGF Document 12 Filed 03/08/21 Page 10 of 13




telephone survey worker, telemarketer, and surveillance systems monitor, which jobs

VE Steinbrenner identified at the administrative hearing. Id. at 32-33. Based on these

findings, the ALJ determined Plaintiff is not disabled as defined under the Act. Id. at 33.

       Plaintiff does not contest the ALJ’s findings with regard to the first three steps of

the five-step analysis, but argues that at the fourth step, the ALJ erred by failing to

reconcile discrepancies between his RFC determination and the medical opinions to

which he gave great weight and which included greater limitations than the RFC. AR at

13-18. In opposition, Defendant maintains the ALJ properly evaluated the medical

opinions and other evidence of record. Defendant’s Memorandum at 19-25. In reply,

Plaintiff repeats her argument that the asserted failure by the ALJ to reconcile the

medical opinions to which he gave great weight with the RFC determination requires

remand for further administrative proceedings. Plaintiff’s Reply at 1-5. There is no

merit to Plaintiff’s arguments.

       Plaintiff specifically takes issue with the ALJ’s assigning “great weight” to the

opinions of two treating physicians, Dr. Rykert-Wolf and Dr. Stegemann, as well as to a

consultative opinion by Dr. Dave, yet all such opinions assessed Plaintiff with greater

limitations than the ALJ incorporated into the RFC. Plaintiff’s Memorandum at 14-18. In

particular, on May 28, 2015, Dr. Rykert-Wolf opined Plaintiff was unable to engage in

repetitive lifting, pulling, or pushing. AR at 491. On May 11, 2016, Dr. Stegemann

opined Plaintiff has limited range of motion in her right shoulder, marked limitations in

strength, and “[f]rom employment standpoint is a type of job that does not require use of

the right shoulder.” AR at 503. In her November 18, 2017 medical source statement,

Dr. Dave reported Plaintiff had “moderate to marked limitations for repetitive range of



                                             10
        Case 1:19-cv-01528-LGF Document 12 Filed 03/08/21 Page 11 of 13




motion to the right shoulder and for gross manipulation through the proximal right upper

extremity (upper arm). AR at 534. Dr. Dave further found Plaintiff could only

occasionally lift and carry up to 10 lbs. with her right upper extremity, AR at 535, and

could never reach, push or pull with her right hand. AR at 537. As stated, Discussion,

supra, at 9, the ALJ determined Plaintiff retains the RFC to perform sedentary work as

defined in 20 C.F.R. §§ 404.1567(a) and 416.967(a), with, as regards Plaintiff’s

shoulder impairment, an inability to reach in any direction with her right arm, cannot

climb ladders, ropes, or scaffolds, cannot balance or crawl, but can occasionally operate

a motor vehicle. AR at 2. Accordingly, the ALJ did not specifically articulate the

additional limitations found by Dr. Rykert-Wolf and Dr. Dave that Plaintiff cannot perform

any work requiring repetitive lifting, pushing, and pulling, AR 491, 534, 537, and Dr.

Stegemann’s completely restricting Plaintiff from performing work requiring any use of

her “right upper extremity.” AR at 503. This was not error.

       In particular, the relevant regulations provide that

       Sedentary work involves lifting no more than 10 pounds at a time and
       occasionally lifting or carrying articles like docket files, ledgers, and small tools.
       Although a sedentary job is defined as one which involves sitting, a certain
       amount of walking and standing is often necessary in carrying out job duties.
       Jobs are sedentary if walking and standing are required occasionally and other
       sedentary criteria are met.

20 C.F.R. § 404.1567(a) and § 416.967(a).

Because “sedentary work” does not require frequent lifting or pushing and pulling, the

ALJ, by limiting Plaintiff to sedentary work, accounted for Plaintiff’s inability to engage in

frequent lifting, pushing, and pulling as found by Dr. Rykert-Wolf and repetitive motion

involving Plaintiff’s right shoulder as found by Dr. Dave. Compare 20 C.F.R. §

404.1567(b) and § 416.967(b) (defining “light work” as involving “frequent lifting or

                                              11
         Case 1:19-cv-01528-LGF Document 12 Filed 03/08/21 Page 12 of 13




carrying of objects weighing up to 10 pounds,” and some pushing and pulling of arm or

leg controls. . . .”).

        Insofar as Dr. Stegemann, Plaintiff’s treating orthopedic surgeon, opined Plaintiff

could not perform any job requiring use of her right shoulder, AR at 503, the ALJ also

gave great weight to the April 14, 2014 consultative opinion of Dr. Balderman who

observed Plaintiff “needed no help changing for exam or getting on and off exam table,”

and also rose from a chair without difficulty. AR at 434. Dr. Balderman’s medical

source statement was that Plaintiff had a “moderate to marked limitation in reaching,

pushing, and pulling with the right upper extremity due to shoulder pain.” AR at 435.

Significantly, neither Dr. Rykert-Wolf, Dr. Dave, nor Dr. Balderman included Dr.

Stegemann’s limitation that Plaintiff avoid any work requiring any use of her right upper,

i.e., shoulder, extremity. Nevertheless, the RFC formulated by the ALJ is consistent

with the opinions of Dr. Rykert-Wolf, Dr. Dave, and Dr. Balderman. Relevantly, the ALJ

is permitted to choose between conflicting opinions. See McIntyre v. Colvin, 758 F.3d

146, 149 (2d Cir. 2014) (“If evidence is susceptible to more than one rational

interpretation, the Commissioner’s conclusion must be upheld.”) (citing Rutherford v.

Schweiker, 685 F.2d 60, 62 (2d Cir. 1982)); Cage v. Commissioner of Social Security,

692 F.3d 118, 122 (2d Cir. 2012) (The Second Circuit will “defer to the Commissioner’s

resolution of conflicting evidence.”). Further, the ALJ is permitted to rely on the opinion

of a consultative examiner provided the opinion is supported by and consistent with

other evidence in the record. See Camille v. Colvin, 652 Fed.Appx. 25, 28 (2d Cir.

2016) (consultative physician’s report may constitute substantial evidence). Accordingly

the ALJ, by failing to include in his RFC Dr. Stegemann’s additional restriction, in



                                             12
        Case 1:19-cv-01528-LGF Document 12 Filed 03/08/21 Page 13 of 13




contrast to those of Dr. Rykert-Wolf, Dr. Dave, and Dr. Balderman, that Plaintiff cannot

perform any work requiring use of her right shoulder, simply chose the opinions of three

other physicians, which the ALJ was permitted to do, see Cage, 692 F.3d at 122 (ALJ

permitted to choose between conflicting evidence), such that there is no merit to

Plaintiff’s argument that the ALJ failed to properly weigh the medical opinions of record

in formulating Plaintiff’s RFC.



                                     CONCLUSION

       Based on the foregoing, Plaintiff’s Motion (Dkt. 8) is DENIED; Defendant’s Motion

(Dkt. 9) is GRANTED. The Clerk of Court is directed to close the file.

SO ORDERED.

                                             /s/ Leslie G. Foschio
                                  ______________________________________
                                             LESLIE G. FOSCHIO
                                     UNITED STATES MAGISTRATE JUDGE

DATED:        March 8th, 2021
              Buffalo, New York




                                            13
